Title: To James Madison from James Maury, 26 May 1792
From: Maury, James
To: Madison, James


Dear Sir,Liverpool 26 May 1792
My last were a few Lines of 7th past. These are principally to accompany some News papers to which I refer you for what is passing on the Continent. From the fall in the British Stocks one may concieve an Aprehension of this Country being involved. Nevertheless it appears the prevailing Opinion that she will take no part.
I am glad to see your House had passed the Consular Bill. I am anxious to hear if a Commercial Treaty be in any forwardness. I always am yr obliged friend & St
J. Maury
